 

Exhibit 10.1



 

EXECUTION COPY

 





THIRD AMENDMENT TO

EMPLOYMENT AGREEMENT

 

THIS THIRD AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of February 12, 2020, by and between Hospitality Investors
Trust, Inc., a Maryland corporation (the “Company”), and Jonathan P. Mehlman
(“Executive”).

 

WHEREAS, Executive is currently employed by the Company pursuant to an
employment agreement dated as of March 31, 2017 between the Company and
Executive, as amended August 10, 2017 and August 7, 2019 (the “Employment
Agreement”);

 

WHEREAS, Section 6.2 of the Employment Agreement requires that any modification
or amendment of the Employment Agreement be in writing and executed by both the
Company and Executive; and

 

WHEREAS, the Company and Executive now desire to amend the Employment Agreement
as more particularly set forth herein, in accordance with Section 6.2 of the
Employment Agreement.

 

NOW THEREFORE, in consideration of the agreements and obligations set forth
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and Executive hereby
adopt this Amendment, which provides as follows:

 

1.                  Section 3.3(b) of the Employment Agreement shall be amended
and restated in its entirety to read as follows:

 

“(b)    LTIP Annual Award. The LTIP will consist of annual awards (the “LTIP
Annual Award”) of RSUs determined in accordance with this Section 3.3(b). For
each fiscal year beginning with the 2017 fiscal year, Executive will have a
target LTIP Annual Award with a value of $2,000,000 (which will be in the form
of RSUs as described below). The target LTIP Annual Award for each year will be
a number of RSUs determined by dividing $2,000,000 by the estimated net asset
value per share of a share of the Company’s common stock as of the last day of
the fiscal year to which the LTIP Annual Award relates approved by the Board in
accordance with the valuation guidelines previously established by the Board and
published by the Company in a filing with the SEC (such date of publication, the
“Publication Date”). The LTIP Annual Award for each fiscal year will be granted
on a date (such date, the “Grant Date”) no later than of the fifth business day
following the Publication Date (such day, the “Award Deadline”), subject (except
to the extent provided by Section 4.3(e)) to continued employment through the
Grant Date, with the actual number of RSUs comprising the LTIP Annual Award for
any such fiscal year to be determined by the Board or the Committee in its sole
discretion based on the achievement of Company performance goals established by
the Board or the Committee after consultation with Executive (such
determination, the “RSU Number Determination”). Beginning with the LTIP Annual
Award for the 2019 fiscal year and each fiscal year thereafter, (i) fifty
percent (50%) of the LTIP Annual Award will consist of RSUs (“Time-Vesting
RSUs”) that vest in three (3) equal installments on each of the first three (3)
anniversaries of the Grant Date, subject to Executive’s continued employment
through each applicable vesting date, and (ii) the remaining fifty percent (50%)
of the LTIP Annual Award will consist of RSUs (“Performance-Vesting RSUs”) that
vest and become payable based on Company performance over a three (3) year
performance period, with the actual number of Performance-Vesting RSUs vesting
following the completion of such performance period determined by the Board or
the Committee in its sole discretion based on the achievement of Company
performance goals established by the Board or the Committee after consultation
with Executive, and (except to the extent provided by Section 4.3(e) or as
otherwise provided in the individual award agreements between the Company and
Executive pursuant to which such Performance-Vesting RSUs are granted) subject
to Executive’s continued employment through the vesting date.”

 



1 

 

 



EXECUTION COPY



 

2.                  The last sentence of Section 4.3(b) of the Employment
Agreement shall be amended and restated in its entirety to read as follows:

 

“In addition, if Executive’s employment is terminated as a result of Executive’s
Disability or as a result of Executive’s death, with respect to any outstanding
and unvested Equity Awards (x) that are Time-Vesting RSUs and that would have
become vested within the one-year period beginning on the date of termination
and ending on the one-year anniversary of the termination date if Executive had
continued to be employed by the Company during such time, such Time-Vesting RSUs
shall immediately vest and shall no longer be subject to forfeiture as of the
date of termination, and (y) that are Performance-Vesting RSUs, a pro-rata
portion of such Performance-Vesting RSUs, equal to the product of (i) the total
number of outstanding and unvested Performance-Vesting RSUs multiplied by (ii) a
fraction (not greater than 1), (A) the numerator of which is equal to the sum of
(1) the number of days Executive was employed through the date of such
termination during the applicable three-year performance period plus (2) 365,
and the denominator of which is the total number of days in the applicable
performance period, shall remain outstanding and subject to vesting and
forfeiture based on actual performance in accordance with terms of the
applicable award agreement between the Company and Executive pursuant to which
such Performance-Vesting RSUs were granted, without regard to any continued
employment or other service requirement.”

 

3.                  Section 4.3(c)(vi) of the Employment Agreement shall be
amended and restated in its entirety to read as follows:

 

“(vi)    any outstanding and unvested Equity Awards shall (x) if they are
Time-Vesting RSUs, immediately vest and no longer be subject to forfeiture as of
the date of termination, and (y) if they are Performance-Vesting RSUs, remain
outstanding and subject to vesting and forfeiture based on actual performance in
accordance with terms of the applicable award agreement between the Company and
Executive pursuant to which such Performance-Vesting RSUs were granted, without
regard to any continued employment or other service requirement.”

 

4.                  Section 4.3(d)(v) of the Employment Agreement shall be
amended and restated in its entirety to read as follows:

 

“(v)     any outstanding and unvested Equity Awards shall (x) if they are
Time-Vesting RSUs, immediately vest and no longer be subject to forfeiture as of
the date of termination, and (y) if they are Performance-Vesting RSUs, remain
outstanding and subject to vesting and forfeiture based on actual performance in
accordance with terms of the applicable award agreement between the Company and
Executive pursuant to which such Performance-Vesting RSUs were granted, without
regard to any continued employment or other service requirement.”

 



2 

 

 



EXECUTION COPY



 

5.                  A new Section 4.3(e) shall be added to the Employment
Agreement to read as follows:

 

“4.3(e). Prior Year Annual LTIP Awards.

 

(i)If the effective date of a termination pursuant to Section 4.3(b), occurs (A)
on or after the date the Board or the Committee determines the actual amount
payable in respect of the Annual Bonus for the fiscal year ended immediately
prior to the date of termination, and (B) prior to the Award Deadline for such
fiscal year, the Board or the Committee will, in its sole discretion but acting
in good faith, make the RSU Number Determination as if Executive had not been
terminated prior to the Award Deadline, and the Company will, no later than the
fifth business day following the Award Deadline, grant to the Executive an award
consisting of (x) in respect of the Time-Vesting RSUs portion of the LTIP Annual
Award that would have been granted if Executive had not been terminated prior to
the Award Deadline, a number of fully vested shares of common stock of the
Company that are not subject to forfeiture or any similar restriction equal to
one-third (1/3) of the number of Time-Vesting RSUs that would otherwise have
been awarded pursuant to Section 3.3(b) had the date of termination not occurred
prior to the Award Deadline, and (y) in respect of the Performance-Vesting RSUs
portion of such LTIP Annual Award, a number of RSUs equal to (1/3) of the number
of Performance-Vesting RSUs that would otherwise have been awarded pursuant to
Section 3.3(b) had the date of termination not occurred prior to the Award
Deadline, with the vesting of such RSUs based on the actual achievement of
Company performance goals established by the Board or the Committee as they
would have been determined, in the absence of such termination, in accordance
with Section 3.3(b), and without regard to any continued employment or other
service requirement. The benefits set forth in this Section 4.3(e) shall be in
addition to any payments that would otherwise be payable under Section 4.3(b),
including any acceleration of or continuation of vesting of any unvested Equity
Awards in respect of LTIP Annual Awards actually granted to the Executive prior
to the date of termination (i.e., in respect of fiscal years prior to the fiscal
year immediately preceding termination).

 

(ii)If the effective date of a termination pursuant to Section 4.3(c) or (d),
occurs (A) on or after the date the Board or the Committee determines the actual
amount payable in respect of the Annual Bonus for the fiscal year ended
immediately prior to the date of termination, and (B) prior to the Award
Deadline for such fiscal year, the Board or the Committee will, in its sole
discretion but acting in good faith, make the RSU Number Determination as if
Executive had not been terminated prior to the Award Deadline, and the Company
will, no later than the fifth business day following the Award Deadline, grant
to the Executive an award consisting of (x) in respect of the Time-Vesting RSUs
portion of the LTIP Annual Award that would have been granted if Executive had
not been terminated prior to the Award Deadline, a number of fully vested shares
of common stock of the Company that are not subject to forfeiture or any similar
restriction equal to the number of Time-Vesting RSUs that would otherwise have
been awarded pursuant to Section 3.3(b) had the date of termination not occurred
prior to the Award Deadline, and (y) in respect of the Performance-Vesting RSUs
portion of such LTIP Annual Award, a number of RSUs equal to the number of
Performance-Vesting RSUs that would otherwise have been awarded pursuant to
Section 3.3(b) had the date of termination not occurred prior to the Award
Deadline, with the vesting of such RSUs based on the actual achievement of
Company performance goals established by the Board or the Committee as they
would have been determined, in the absence of such termination, in accordance
with Section 3.3(b), and without regard to any continued employment or other
service requirement. The benefits set forth in this Section 4.3(e) shall be in
addition to any payments that would otherwise be payable under Section 4.3(c) or
(d), including without limitation, any acceleration of or continuation of
vesting of any unvested Equity Awards in respect of LTIP Annual Awards actually
granted to the Executive prior to the date of termination (i.e., in respect of
fiscal years prior to the fiscal year immediately preceding termination).”

 



3 

 

 



EXECUTION COPY



 

6.                  Effective as of the date hereof, this Amendment amends and
is hereby incorporated in and forms a part of the Employment Agreement, and
except as amended hereby, the Employment Agreement is confirmed in all respects
and remains in full force and effect. The Employment Agreement and this
Amendment constitute the entire agreement between the parties with respect to
the subject matter hereof and supersedes all prior negotiations, representations
or agreements relating thereto, whether written or oral. This Amendment and the
Employment Agreement shall be read and construed mutatis mutandis so as to give
full effect to the intention of Sections 1, 2, 3, 4 and 5 hereof. No amendment
or modification of this Amendment shall be valid or binding upon the parties
unless in writing and signed by the parties hereto.

 

7.                  The parties agree that if any provision of this Amendment is
found to be invalid or unenforceable, it will not affect the validity or
enforceability of any other provision. The parties agree that this Amendment
shall be governed by, interpreted and construed in accordance with the internal
laws of the State of New York without regard to its conflicts of law provisions.

 

8.                  This Amendment may be executed in one of more counterparts,
each of which so executed and delivered shall be deemed an original, but all of
which taken together shall constitute but one and the same instrument. This
Amendment shall be deemed fully executed and delivered when signed by the
signatories hereto and delivered via PDF.

 

[Signature pages follow]

 



4 

 

 



EXECUTION COPY



 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

 

  HOSPITALITY INVESTORS TRUST, INC.       By: /s/ Paul C. Hughes   Name:   Paul
C. Hughes   Its: General Counsel and Secretary       EXECUTIVE       By: /s/
Jonathan P. Mehlman   Name:   Jonathan P. Mehlman

 

 





 

 

 